DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10, 13-18, 20-21, and 23 are allowed.
Claims 1-10, 13-17, 21 and 23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18 and 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/12/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Bette et al. (US 2006/0150473) in combination with Dall (US 5,347,753), does not disclose a moisture resistance biodegradable insect trap consisting of a container incorporating an insecticide in an amount suitable to provide insecticidal or larvacidal activity, wherein said container is prepared from a composition comprising: a pulp component comprising between 75% to about 100% wood-based fiber and optionally up to about 25% non-wood-based fiber; and a sizing agent, wherein said sizing agent is in an amount of about 2% to about 10% for every about 100 kg of said pulp component, wherein said container is able to retain water for at least 1 week, and wherein the insecticide is applied as a coating on the container. 
Bette et al. discloses an insect trap that is biodegradable. The insect trap comprises a container that is formed from wood fiber. Bette et al. fails to disclose the composition of the container. Bette et al. fails to disclose that the insecticide is applied as a coating on the container. Dall was used to cure the deficiencies of Bette et al.
Dall discloses a container that is composed of molded pulp fiber. The composition of the container comprises a microbicide that can be added to the composition. Dall fails to disclose an insecticide that is applied as a coating on the container. Thus, Dall does not cure the deficiencies of Bette et al. 
The examiner finds the claimed invention allowable over the prior art. There is not motivation nor suggestion in the prior art that the claimed invention would be obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ELLEN S HOCK/Primary Examiner, Art Unit 1782